Citation Nr: 0325244	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  03-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fractured big toe, left 
foot.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fractured left shoulder.

4.  Entitlement to a compensable disability rating for the 
residuals of a fractured left elbow.

5.  Entitlement to a compensable disability rating for the 
residuals of a fractured right elbow.

6.  Entitlement to a compensable disability rating for a 
spastic colon.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from January to August 1968 and 
from January 1983 to January 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to the benefits sought on 
appeal.  The veteran perfected an appeal of those decisions.

The veteran testified before the undersigned at a March 2003 
hearing.  Although the RO certified as an issue on appeal the 
60 percent rating assigned for a herniated nucleus pulposus, 
in the March 2003 hearing the veteran withdrew that issue 
from her appeal.  Accordingly, that matter is no longer 
before the Board for review.  See Hamilton v. Brown, 4 Vet. 
App. 528, 537 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be valid if 
withdrawn); 38 C.F.R. § 20.204 (2002).

Following initiation of her appeal, the veteran raised the 
issue of entitlement to service connection for a bilateral 
hip condition and depression, as secondary to the service-
connected back disorder.  She also requested reopening of her 
claim for service connection for a left ankle disorder, last 
denied by rating decision dated in October 1971.  In a 
December 2002 letter, the RO advised the veteran of the 
evidence required to substantiate those claims, but the RO 
has not yet adjudicated those issues.  Those issues are, 
therefore, referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the claim 
pertaining to a total rating is ready for appellate review.  
The remainder of the claims will be remanded for further 
development of the record.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are an L5-S1 
herniated nucleus pulposus, status post fusion, rated 
60 percent disabling; the residuals of a left shoulder 
fracture, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; the residuals of a fractured big toe of 
the left foot, rated 10 percent disabling; and bilateral 
hearing loss, the residuals of a fractured left elbow, the 
residuals of a fractured right elbow, and a spastic colon, 
all rated as non-compensable. 

2.  The veteran has completed 12 years of education and has 
received additional training during her military career, but 
has received no additional vocational training.

3.  The veteran's service-connected disabilities preclude her 
from maintaining any form of substantially gainful employment 
for which her education and occupational experience would 
otherwise qualify her.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of her service-
connected disabilities, primarily the degenerative disc 
disease of the lumbosacral spine, preclude her from obtaining 
and maintaining substantially gainful employment.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate her claim in August 2002 by informing her that 
in order to substantiate her claim she needed to submit 
evidence showing that her service-connected disabilities 
precluded her from being gainfully employed.  The RO 
instructed her to identify all medical care providers who had 
treated her for her service-connected disabilities, and to 
provide authorizations for the release of medical records so 
that the RO could obtain the records of that treatment on her 
behalf.  As an alternative, she could obtain the records of 
the treatment and submit them to the RO.  The RO provided the 
veteran a statement of the case in December 2002, in which 
the RO informed her of the regulatory requirements for 
establishing entitlement to the benefit sought on appeal, and 
the rationale for determining that the evidence she had then 
submitted did not show that those requirements were met.  

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that her 
case was being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain her service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO obtained the veteran's service medical records, and 
provided her VA medical examinations in September 2001 and 
January 2003.  Although the examiner was not asked to provide 
an opinion on whether the service-connected disabilities 
preclude the veteran from engaging in substantially gainful 
employment, in light of the disposition of her appeal the 
Board finds that additional development on that issue is not 
required.

The veteran and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would be of 
benefit to her in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render her incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2002).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability, 
and to the effects of combinations of disabilities.  
38 C.F.R. § 4.15 (2002).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3 (2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service-connected disabilities meet the 
percentage requirements for consideration of a total 
disability rating, as her low back disorder is evaluated as 
60 percent disabling and the ratings for her additional 
disabilities result in a combined rating of 70 percent.

The veteran's service medical records indicate that she 
completed approximately 20 years of active military service 
in January 2002.  Her service medical and other records 
indicate that the entirety of her career was spent in the 
administrative career field.  Although she was able to 
complete a sufficient service tenure for military retirement, 
her service medical records are replete with indications of 
continuously worsening disorders, for which service 
connection is now in effect.  

In view of the short passage of time between the veteran's 
discharge and her claim, these records are clearly relevant 
to consideration of the present issue and suggest an 
increasing incapacity for gainful work.  Such incapacity is 
evidenced by numerous limited duty "profiles" which 
document the limitations in the veteran's ability to run, 
walk, sit, or stand for extended periods, or lift objects of 
various weight.  In addition, in early 1986 the veteran 
underwent a service department Medical Evaluation Board (MEB) 
based upon findings of multi-joint degenerative joint 
disease, which resulted in the recommendation that she be 
separated from service due to physical disability.  Although 
the veteran was retained in active service, as is noted 
above, she continued to have marked impairment in physical 
capacity due to continuing symptoms involving her back, left 
shoulder, and elbows.  

By statement received in March 2003, the veteran advised VA 
that she was no longer employed.  During the March 2003 
hearing, she testified that although she was terminated due 
to a force reduction, she had been counseled by her superiors 
on numerous occasions due to missing an excessive amount of 
work for medical reasons, and that she was planning on 
resigning prior to her employment being terminated.  She has 
also submitted evidence showing that she had sought VA 
Vocational Rehabilitation services for re-training, but that 
the counselor suggested that she apply for a total rating due 
to unemployability rather than seeking re-training.

In summary, the evidence shows that the veteran maintained 
employment, including while in service, in spite of serious 
medical problems that significantly affected her ability to 
work.  She then reached the point that she could no longer 
maintain substantially gainful employment, primarily due to 
the symptoms of her low back disability.  The Board finds, 
therefore, that the requirements for a total disability 
rating based on individual unemployability due to service-
connected disabilities are met, and that the veteran is 
entitled to a total rating pursuant to 38 C.F.R. § 4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.


REMAND

During the March 2003 hearing the veteran testified that the 
disabilities pertaining to the left shoulder, the bilateral 
elbows, the left great toe, and a spastic colon had increased 
in severity since her most recent VA examinations.  The Board 
finds, therefore, that remand of these issues is required in 
order to obtain current documentation of the severity of the 
additional service-connected disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (if the veteran alleges an 
increase in disability since the most recent examination, 
another examination should be provided).

Accordingly, these issues are REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the 
disabilities now on appeal since her 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect.

2.  The RO should afford the veteran a VA 
orthopedic examination in order to 
determine the current severity of the 
disabilities in the left shoulder, the 
bilateral elbows, and the left great toe.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an 
examination of the left shoulder, both 
elbows, and the left foot and provide a 
diagnosis for any pathology found.  The 
examiner should also provide the range of 
motion for those joints, and document all 
functional limitations due to the 
musculoskeletal disabilities in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Regarding the left 
shoulder, the examiner should provide an 
opinion on whether the left shoulder 
disability is slight, moderate, or 
marked.  Regarding the disability of the 
left great toe, the examiner should also 
provide an opinion on whether the 
disability is slight, moderate, 
moderately severe, or severe.

3.  The RO should provide the veteran a 
VA gastroenterology examination in order 
to determine the severity of any 
manifestations of a spastic colon.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an 
examination of the gastrointestinal 
system and provide a diagnosis for any 
pathology found.  Regarding the spastic 
colon, the examiner should document the 
frequency of any episodes of disturbances 
of bowel function (diarrhea or 
constipation) and/or abdominal distress.

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed necessary, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


